EXHIBIT A
Electronically filed on March 4, 2014
                                                                              Application No. 12/969,581
                                                                       Attorney Docket No. 41977-701.201

                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        In re the Patent Application of:                      Confirmation No.:      4473

        Applicant:      Stephen P.A. Fodor, et al.            Group Art Unit:         1636

        Serial No.:     12/969,581                            Examiner: Channing S. Mahatan

        Filed:          December 15, 2010

 Title: Digital Counting of Individual
        Molecules by Stochastic Attachment of
        Diverse Labels


Mail Stop Amendment
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-14 5 0


                             RESPONSE TO NON-FINAL OFFICE ACTION
Madam:
       This correspondence responds to the Non-Final Office Action dated October 3, 2013. The
shortened statutory period for response expired on January 3, 2014. The Response is submitted after
the shortened statutory period for reply, therefore, an extension fee is required to enter this
Amendment. Applicants request an Extension of Time under§ 1.136; and this Response is
accompanied by the payment of a two-month extension of time fee, thereby extending the time for
response to March 4, 2013, with the inclusion of the extra day due to USPTO closure on March 3,
2014. Accordingly, this Response is timely filed. Reconsideration of the above-referenced
application is respectfully requested in view of the following amendments and remarks.
       Amendments to the Claims begin on page 2 of this paper.
       Applicants' Remarks begin on page 10 of this paper.
       Applicants' Conclusions begin on page 12 of this paper.



                                                     1
                                                                             ApplicationNo. 12/969,581
                                                                      Attorney DocketNo. 41977-701.201

                                   AMENDMENTS TO THE CLAIMS:
1-25. (Cancelled)
26.     (Currently Amended) A method for counting n wherein n is the~ number of molecules of a
first target molecule that are present in a sample comprising: hlattaching by a species-independent
manner to each occurrence of the first target molecule a label from a set of diverse labels.,_wherein
said the set comprises m different labels, thereby generating for each occurrence of the first target
molecule, a new molecule that comprises a copy of the first target molecule and a label, wherein
more than 90% of the new molecules have a label that is different from the labels on the other new
molecules; .{hl_detectingeach new molecule by detecting each label present on athe new molecule;
and@counting     the~ number of new molecules, thereby counting the number of molecules of the
first target molecule in the sample.
27.     (Original) The method of claim 26 wherein the~ ratio of m ton is greater than 50.
28.     (Original) The method of claim 26 wherein the~ ratio of m ton is greater than 100.
29.     (Original) The method of claim 26 wherein the~ ratio of m ton is greater than 500.
30.     (Original) The method of claim 26 wherein the~ ratio of m to n is greater than 1000.
31. - 38. (Cancelled)
39.     (Currently Amended) A method comprising:
            (a) combining a mixture comprising at least two distinct target nucleic acid molecules
               with a pool of nucleic acid label-tags, wherein saidthe pool of nucleic acid label-tags
               comprises a plurality of nucleic acid label-tags with different sequences;
            (b) attaching at least two of said nucleic acid label-tags from saidthe pool of nucleic acid
               label-tags to the at least two of said distinct target nucleic acid molecules to obtain at
               least two label-tag-target nucleic acid molecules, wherein saidthe distinct target
               nucleic acid molecules have different sequences from one another[[,]];
            (c) amplifying at least a portion of saidthe label-tag-target nucleic acid molecules,
               wherein an amplified portion of saidthe label-tag-target nucleic acid molecules
               comprises at least a portion of said target nucleic acid molecule; and
            (d) detecting an amplified product of step (c).


6210932 1                                             2
                                                                          ApplicationNo. 12/969,581
                                                                 Attorney Docket No. 41977-701.201
40.     (Currently amended) The method of claim 39.,_wherein s-aidthe attaching is stochastic.
41.     (Currently amended) The method of claim 39.,_wherein said the distinct target nucleic acid
molecules are known targets.
42.     (Currently amended) The method of claim 39.,_wherein s-aidthe nucleic acid label-tags are
designed to bind to s-aidthe distinct target particular nucleic acid-target molecules.
43.     (Currently amended) The method of claim 39.,_wherein an identity of s-aidthe distinct target
nucleic acid molecules is determined after the detecting step.
44.     (Currently amended) The method of claim 39.,_wherein s-aidthe nucleic acid label-tags
willmay bind to any of s-aidthe distinct target nucleic acid molecules.
45.     (Currently amended) The method of claim 39.,_wherein s-aidthe attaching occurs on both
ends of at least one of s-aidthe two distinct target nucleic acids-molecules.
46.     (Currently amended) The method of claim 39.,_wherein s-aidthe detecting comprises
hybridizing at least a portion of s-aidthe label-tag-target nucleic acid molecules to a solid or semi-
solid substrate.
47.     (Currently amended) The method of claim 39.,_wherein s-aidthe detectinghybridizing
comprises hybridizing at least a portion of s-aidthe target nucleic acid molecule to a solid or semi-
solid substrate.
48.     (Currently amended) The method of claim 39.,_wherein s-aidthe detectinghybridizing
comprises hybridizing at least a portion of s-aidthe nucleic acid label-tag to a solid or semi-solid
substrate.
49.     (New) The method of claim 26, wherein the attaching of step (a) is stochastic.
50.     (New) The method of claim 26, wherein the attaching of step (a) comprises ligation of the
label to an occurrence of the first target molecule.
51.     (New) The method of claim 26, wherein the attaching of step (a) comprises reverse
transcription of an occurrence of the first target molecule.
52.     (New) The method of claim 26, wherein the attaching of step (a) comprises use of the label
for primer extension.
53.     (New) The method of claim 26, wherein the first target molecule is a nucleic acid.
54.     (New) The method of claim 26, wherein the first target molecule is RNA.

6210932 1                                              3
                                                                                Application No. 12/969,581
                                                                        Attorney Docket No. 41977-701.201
55.     (New) The method of claim 54, wherein the RNA is mRNA.
56.     (New) The method of claim 55, wherein the labels comprise an oligodT sequence.
57.     (New) The method of claim 56, wherein the labels are attached to the molecules by
hybridization of the oligodT sequence of the label to a poly A tail of the mRNA.
58.     (New) The method of claim 26, wherein the first target molecule is DNA.
59.     (New) The method of claim 26, further comprising fragmenting the occurrences of the first
target molecule.
60.     (New) The method of claim 59, wherein the occurrences of the first target molecule are
fragmented prior to the attaching of step (a).
61.     (New) The method of claim 59, wherein fragmenting the occurrences of the first target
molecule comprises restriction enzyme digestion of the occurrences of the first target molecule.
62.     (New) The method of claim 26, further comprising amplifying the new molecules.
63.     (New) The method of claim 62, wherein amplifying comprises PCR.
64.     (New) The method of claim 62, wherein amplifying comprises rolling circle amplification.
65.     (New) The method of claim 26, wherein detecting the new molecule comprises detecting at
least a portion of the copy of the first target molecule.
66.     (New) The method of claim 26, wherein detecting the new molecule comprises detecting a
junction formed between the label and the copy of the first target molecule.
67.     (New) The method of claim 26, wherein detecting the new molecule comprises detecting at
least a portion of the copy of the first target molecule and at least a portion of the label.
68.     (New) The method of claim 26, wherein detecting the new molecule comprises conducting a
sequencing reaction.
69.     (New) The method of claim 68, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the copy of the first target molecule.
70.     (New) The method of claim 68, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the label.
71.     (New) The method of claim 68, wherein conducting the sequencing reaction comprises
sequencing a junction formed between the label and the copy of the first target molecule.



6210932 1                                              4
                                                                              Application No. 12/969,581
                                                                      Attorney Docket No. 41977-701.201
72.     (New) The method of claim 68, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the copy of the first target molecule and at least a portion of the label.
73.     (New) The method of claim 26, wherein detecting the new molecule comprises hybridization
of the new molecule to a solid support.
74.     (New) The method of claim 73, wherein the solid support is an array.
75.     (New) The method of claim 73, wherein the solid support comprises a plurality of probes.
76.     (New) The method of claim 75, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the copy of the first target molecule.
77.     (New) The method of claim 75, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the label.
78.     (New) The method of claim 75, wherein a probe of the plurality of probes comprises a
sequence that is complementary to a junction formed between the label and the copy of the first
target molecule.
79.     (New) The method of claim 75, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the label and at least a portion of the copy of
the first target molecule.
80.         (New) The method of claim 26, wherein the attaching of step (a) further comprises attaching
labels to occurrences of one or more additional target molecules, wherein the first target molecule is
different from the one or more additional target molecules.
81.     (New) The method of claim 80, wherein the counting of step (c) further comprises counting a
number of new molecules of the one or more additional target molecules, thereby counting a number
of molecules of the one or more additional target molecules.
82.     (New) The method of claim 80, wherein the one or more additional target molecules
comprise 2 or more target molecules.
83.     (New) The method of claim 80, wherein the one or more additional target molecules
comprise 5 or more target molecules.
84.     (New) The method of claim 80, wherein the one or more additional target molecules
comprise 10 or more target molecules.
85.     (New) The method of claim 80, wherein m different labels in the set oflabels is constant.

6210932 1                                              5
                                                                              Application No. 12/969,581
                                                                      Attorney Docket No. 41977-701.201
86.     (New) The method of claim 80, wherein the set of labels comprises multiple copies of the
same label.
87.     (New) The method of claim 86, wherein copies of a first label may attach to the occurrences
of the first target molecule and the occurrences of the one or more additional target molecules.
88.     (New) The method of claim 26, wherein the attaching of step (a) occurs on one end of an
occurrence of the first target molecule.
89.     (New) The method of claim 26, wherein the attaching of step (a) occurs on both ends of an
occurrence of the first target molecule.
90.     (New) The method of claim 26, wherein the label comprises an adaptor.
91.     (New) The method of claim 26, wherein the label comprises a universal primer.
92.     (New) The method of claim 80, wherein the label does not comprise a sequence that is
specific to one species of target molecules.
93.     (New) The method of claim 26, wherein the copy of the first target molecule is an occurrence
of the first target molecule.
94.     (New) The method of claim 26, wherein the copy of the first target molecule is a copy of an
occurrence of the first target molecule.
95.         (New) The method of claim 26, wherein the copy of the first target molecule is a
complement or reverse complement of an occurrence of the first target molecule.
96.     (New) The method of claim 39, wherein the attaching of step (b) occurs in a species-
independent manner.
97.     (New) The method of claim 39, wherein the attaching of step (b) occurs in a non-specific
manner.
98.         (New) The method of claim 39, wherein the pool of nucleic acid label-tags comprises
multiple copies of a nucleic acid label-tag.
99.     (New) The method of claim 98, wherein the copies of the nucleic acid label-tag may attach to
copies of a first target nucleic molecule and copies of a second target nucleic acid molecule.
100.        (New) The method of claim 39, wherein the attaching of step (b) comprises ligation of the
label-tags to copies of the two distinct target nucleic acid molecules.



6210932 1                                              6
                                                                              Application No. 12/969,581
                                                                      Attorney Docket No. 41977-701.201
101.    (New) The method of claim 100, wherein the copies of the two distinct target nucleic acid
molecules are occurrences of the two distinct target nucleic acids molecules.
102.    The method of claim 100, wherein the copies of the two distinct target nucleic acid molecules
are copies of occurrences of the two distinct target nucleic acids molecules.
103.        (New) The method of claim 100, wherein the copies of the two distinct target nucleic acid
molecules are complements or reverse complements of occurrences of the two distinct target nucleic
acids molecules.
104.    (New) The method of claim 39, wherein the attaching of step (b) comprises reverse
transcription of the two distinct target nucleic acid molecules.
105.    (New) The method of claim 39, wherein the two distinct target nucleic acid molecules are
RNA.
106.    (New) The method of claim 105, wherein the RNA is mRNA.
107.    (New) The method of claim 106, wherein the label-tags comprise an oligodT sequence.
108.    (New) The method of claim 107, wherein the label-tags are attached to the two distinct target
nucleic acid molecules by hybridization of the oligodT sequence of the label-tag to a poly A tail of
themRNA.
109.    (New) The method of claim 39, wherein the two distinct target nucleic acid molecules are
DNA.
110.    (New) The method of claim 39, further comprising fragmenting the two distinct target
nucleic acid molecules.
111.        (New) The method of claim 110, wherein the two distinct target nucleic acid molecules are
fragmented prior to the attaching of step (b).
112.    (New) The method of claim 110, wherein fragmenting the two distinct target nucleic acid
molecules comprises restriction enzyme digestion of the two distinct target nucleic acid molecules.
113.    (New) The method of claim 39, wherein amplifying comprises PCR.
114.    (New) The method of claim 39, wherein amplifying comprises rolling circle amplification.
115.    (New) The method of claim 39, wherein detecting the amplified product comprises detecting
at least a portion of the distinct target nucleic acid molecule.



6210932 1                                              7
                                                                                Application No. 12/969,581
                                                                        Attorney Docket No. 41977-701.201
116.    (New) The method of claim 39, wherein detecting the amplified product comprises detecting
at least a portion of the label-tag.
117.        (New) The method of claim 39, wherein detecting the amplified product comprises detecting
a junction formed between the label-tag and the distinct target nucleic acid molecule.
118.    (New) The method of claim 39, wherein detecting the amplified product comprises detecting
at least a portion of the distinct target nucleic acid molecule and at least a portion of the label.
119.    (New) The method of claim 39, wherein the detecting of step (d) comprises conducting a
sequencing reaction.
120.    (New) The method of claim 112, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the distinct target nucleic acid molecule.
121.    (New) The method of claim 112, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the label-tag.
122.    (New) The method of claim 112, wherein conducting the sequencing reaction comprises
sequencing a junction formed between the label-tag and the distinct target nucleic acid molecule.
123.    (New) The method of claim 112, wherein conducting the sequencing reaction comprises
sequencing at least a portion of the distinct target nucleic acid molecule and at least a portion of the
label-tag.
124.    (New) The method of claim 39, wherein detecting the amplifed product comprises
hybridization of the amplified product to a solid support.
125.    (New) The method of claim 124, wherein the solid support is an array.
126.    (New) The method of claim 124, wherein the solid support comprises a plurality of probes.
127.    (New) The method of claim 126, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the distinct target nucleic acid molecule.
128.    (New) The method of claim 126, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the label-tag.
129.    (New) The method of claim 119, wherein a probe of the plurality of probes comprises a
sequence that is complementary to a junction formed between the label-tag and the distinct target
nucleic acid molecule.



6210932 1                                              8
                                                                              Application No. 12/969,581
                                                                      Attorney Docket No. 41977-701.201
130.    (New) The method of claim 126, wherein a probe of the plurality of probes comprises a
sequence that is complementary to at least a portion of the label-tag and at least a portion of the
distinct target nucleic acid molecule.
131.    (New) The method of claim 39, further comprising determining a count of the at least two
distinct target nucleic acid molecules based on the detection of the amplified product.
132.    (New) The method of claim 131, wherein determining the count of the at least two distinct
target nucleic acid molecules comprises determining the count of 5 or more distinct target nucleic
acid molecules.
133.    (New) The method of claim 131, wherein determining the count of at least two distinct target
nucleic acid molecules comprises determining the count of 10 or more distinct target molecules.
134.        (New) The method of claim 39, wherein the attaching of step (b) occurs on one end of the
distinct target nucleic acid molecules.
135.    (New) The method of claim 39, wherein the attaching of step (b) occurs on both ends of the
distinct target nucleic acid molecules.
136.    (New) The method of claim 39, wherein the label-tag comprises an adaptor.
137.    (New) The method of claim 39, wherein the label-tag comprises a universal primer.
138.    (New) The method of claim 39, wherein the label-tag does not comprise a sequence that is
specific to one species of at least two distinct target nucleic acid molecules.




6210932 1                                             9
                                                                             ApplicationNo. 12/969,581
                                                                      Attorney Docket No. 41977-701.201
                                              REMARKS
Status of the Claims
        Claims 26-30 and 39-131 are pending. Claims 1-25 and 31-38 are cancelled. Claims 26-30
and 39-48 are currently amended. Claims 49-138 are new. Support for amendments and new claims
can be found in the specification as filed. Applicants reserve the right to pursue the subject matter of
the canceled claims in this or any other appropriate patent application. No new matter is added.


Interview Summary
        Applicants greatly appreciate the courtesy that was extended by Examiner Mahatan during
the interview conducted on February 27, 2014 with Vern Norviel and Stephen Fodor. During the
interview, differences between certain references (e.g., Hug et al.) and the claimed invention were
discussed. The Office and Applicants discussed proposed amendments, which have been
incorporated into the currently pending claims.


Response to Rejections
112(b) Rejection of claims 5 and 7-10
        Claims 5 and 7-10 are rejected under 35 U.S. C. 112(b) or 35 U.S. C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which applicant regards as the invention.

        Without conceding the validity of the rejection, and solely to expedite prosecution,
Applicants have cancelled claim 5 and 7-10, thereby rendering the rejection moot. Withdrawal of
the rejection is respectfully requested.



103(a) Rejection of claims 1-4, 6, 17-23, and 26-48
        Claims 1-4, 6, 17-23, and 26-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being
unpatentable over Hug et al.
        Without conceding the validity of the rejection, and solely to expedite prosecution,
Applicants have cancelled claims 1-4, 6, 17-23 and 31-38 and have amended claim 26 to recite "(a)


6210932 1                                             10
                                                                           ApplicationNo. 12/969,581
                                                                  Attorney Docket No. 41977-701.201
attaching by a species-independent manner to each occurrence of the first target molecule a label
from a set of diverse labels." As acknowledged by the Examiner in the interview conducted on
February 27, 2013, as well as in the Office Action dated October 3, 2013, at p. 5, line 7, Hug et al.
does not teach labeling molecules in a species-independent manner. The Examiner also
acknowledged in the interview that Hug et al. does not teach attaching label-tags to two distinct
target nucleic acids molecules as claimed in claim 39. Applicants respectfully assert that Hug et al.
as cited by the Examiner in the office action does not disclose the claim 26 as presently amended or
claim 39 as previously presented. Accordingly, for the reasons set forth above, withdrawal of the
rejection of claims 26, 29, and dependent claims therefrom under 35 U.S.C. 103(a) is respectfully
requested.


103(a) Rejection of claims 1-4, 6, 17-24 and 26-48
        Claims 1-4, 6, 17-24 and 26-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being
unpatentable over Hug et al. (Hug) in view of U.S. Patent No. 5,648,245 (USP AT '245).
        Without conceding the validity of the rejection, and solely to expedite prosecution,
Applicants have cancelled claims 1-4, 6, 17-24 and 31-38 and have amended claim 26 to recite "(a)
attaching by a species-independent manner to each occurrence of the first target molecule a label
from a set of diverse labels." For the reasons cited above, Hug et al. does not teach labeling
molecules in a species-independent manner nor attaching label-tags to two distinct nucleic acid
molecules. Applicants respectfully assert that none of the references cited by the Examiner in the
office action discloses the claim 26 as presently amended or claim 39 as previously presented.
Accordingly, for the reasons set forth above, withdrawal of the rejection of claims 26, 29, and
dependent claims therefrom under 35 U.S.C. 103(a) is respectfully requested.


103(a) Rejection of claims 1-4, 6, 17-23 and 25-48
        Claims 1-4, 6, 17-23 and 25-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being
unpatentable over Hug et al. (Hug) in view of Walker et al. (Walker).
        Without conceding the validity of the rejection, and solely to expedite prosecution,
Applicants have cancelled claims 1-4, 6, 17-23, 25 and 31-38 and have amended claim 26 to recite

6210932 1                                            11
                                                                          Application No. 12/969,581
                                                                  Attorney Docket No. 41977-701.201
"(a) attaching by a species-independent manner to each occurrence of the first target molecule a
label from a set of diverse labels." For the reasons cited above, Hug et al. does not teach labeling
molecules in a species-independent manner nor attaching label-tags to two distinct nucleic acid
molecules. Applicants respectfully assert that none of the references cited by the Examiner in the
office action discloses the claim 26 as presently amended or claim 39 as previously presented.
Accordingly, for the reasons set forth above, withdrawal of the rejection of claims 26, 29, and
dependent claims therefrom under 35 U.S.C. 103(a) is respectfully requested.


                                           CONCLUSION
         In view of the foregoing, Applicants believe all claims now pending in this Application are in
condition for allowance. The issuance of a formal Notice of Allowance at an early date is
respectfully requested.

         Further, the Commissioner is hereby authorized to charge any additional fees or credit any
overpayment in connection with this paper to Deposit Account No. 23-2415 (Docket No. 41977-
701.201).

         If the Examiner believes a telephone conference would expedite prosecution of this
application, please telephone the undersigned at (858) 350-2365.

                                                              Respectfully submitted,



Dated:      3/4/14                                             /Lucia Muntean/
                                                              Lucia Muntean
                                                              Reg. No. 69,481
650 Page Mill Road
Palo Alto, CA 94304
(650) 493-9300
Customer No. 021971




6210932 1                                            12
EXHIBIT B
                    UNITED STA IBS      p AIBNT           AND TRADEMARK OFFICE
                                                                                       UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                       United States Patent and Trademark Office
                                                                                       Address:COMMISSIONER FOR PATENTS
                                                                                            P.O. Box 1450
                                                                                            Alexandria., Virginia 22313-1450
                                                                                            www.uspto.gov




   APPLICATION NO.             FILING DATE                     FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/969,581               12/15/2010                       Stephen P.A. Fodor      41977-701.201                         4473

       21971            7590                 10/03/2013
                                                                                                           EXAMINER
       WILSON, SONSINI, GOODRICH & ROSATI
       650 PAGE MILL ROAD                                                                         MAHATAN, CHANNING S
       PALO ALTO, CA 94304-1050
                                                                                           ART UNIT                       PAPER NUMBER

                                                                                              1636



                                                                                           MAIL DATE                     DELIVERY MODE

                                                                                           10/03/2013                          PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                    Application No.                                Applicant(s)
                                                                                     12/969,581                                    FODOR ET AL.
                    Office Action Summary                                           Examiner                                       Art Unit           AIA (First Inventor to File)
                                                                                                                                                      Status
                                                                                    CHANNING S. MAHATAN                            1636
                                                                                                                                                      No
               -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
       A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE .J.MONTH(S) OR THIRTY (30) DAYS,
       WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
          Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
          If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
          Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

 Status
     1)~      Responsive to communication(s) filed on 19Julv2013.
             0 A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on __                                       .
      2a)O      This action is FINAL.             2b)~ This action is non-final.
       3)0      An election was made by the applicant in response to a restriction requirement set forth during the interview on
               __    ; the restriction requirement and election have been incorporated into this action.
       4)0     Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
               closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.

 Disposition of Claims
    5)~ Claim(s) 1-10 and 17-48 is/are pending in the application.
          5a) Of the above claim(s) __      is/are withdrawn from consideration.
    6)0 Claim(s) __       is/are allowed.
    7)~ Claim(s) 1-10 and 17-48 is/are rejected.
    8)0 Claim(s) __       is/are objected to.
    9)0 Claim(s) __       are subject to restriction and/or election requirement.
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating intellectual property office for the corresponding application. For more information, please see
 http://www.usoto.gov/patents/init           events/pph/index.isp or send an inquiry to PF'Hfeedback(wuspto.aov.

 Application Papers
   10)0 The specification is objected to by the Examiner.
   11)~ The drawing(s) filed on 15 December 2010 is/are: a)~ accepted or b)O objected to by the Examiner.
                Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).

 Priority under 35 U.S.C. § 119
    12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
     Certified copies:
         a)O All   b)O Some* c)O None of the:
            1.0   Certified copies of the priority documents have been received.
            2.0   Certified copies of the priority documents have been received in Application No. __      .
            3.0   Copies of the certified copies of the priority documents have been received in this National Stage
                 application from the International Bureau (PCT Rule 17.2(a)).
                * See the attached detailed Office action for a list of the certified copies not received.




 Attachment{s)
 1)   ~ Notice of References Cited (PTO-892)                                                       3)   0   Interview Summary (PTO-413)
                                                                                                            Paper No(s)/Mail Date. __         .
 2)   ~ Information Disclosure Statement(s) (PTO/SB/08)
         Paper No(s)/Mail Date See Continuation Sheet.
                                                                                                   4)   0   Other: __    .

U.S. Patentand TrademarkOffice
PTOL-326 (Rev. 05-13)                                              Office Action Summary                                           Part of Paper No./Mail Date 20130726
Continuation Sheet (PTOL-326)                                                                                Application No. 12/969,581




Continuation of Attachment(s) 2). Information Disclosure Statement(s) (PTO/SB/08), Paper No(s)/Mail Date :
04/12/2013; 07/10/2012; 07/26/2011.
Application/Control Number: 12/969,581                                                                          Page 2
Art Unit: 1636

                                           DETAILED ACTION



Response to Restriction Requirement

       The election without traverse of Invention I (claims 1-10 and 17-48, drawn to a method

of determining (estimating, counting, quantifying) a number of target molecules in a sample) in

the 'Response to Restriction Requirement', filed on July 19, 2013, is acknowledged.

        Accordingly, the requirement is deemed proper and is therefore made FINAL.



Claims under Examination

       Claims 11-16 have been canceled.

       Accordingly, claims herein under examination are claims 1-17 and 17-48.



                                    Information Disclosure Statement

       The 'Information Disclosure Statements', filed on April 12, 2013; July 10, 2012; and July

26, 2011, have been fully considered. The Hollas reference cited in the 'Information Disclosure

Statement', filed on April 12, 2013, is illegible and appears in duplicate to that found in the

'Information Disclosure Statement', filed on July 26, 2011. Accordingly, the Hollas reference

cited in the 'Information Disclosure Statement', filed on April 12, 2013, has been lined through.



                                   Claim Rejections - 35 USC§ 112(b)

       The following is a quotation of 35 U.S.C. l 12(b):

       (b) CONCLUSION.-The         specification shall conclude with one or more claims particularly pointing
       out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
       invention.
Application/Control Number: 12/969,581                                                                     Page 3
Art Unit: 1636


       The following is a quotation of 35 U.S.C. 112 (pre-AIA), second paragraph:

       The specification shall conclude with one or more claims particularly pointing out and distinctly
       claiming the subject matter which the applicant regards as his invention.



       Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA),

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the

subject matter which the inventor or a joint inventor, or for pre-AIA the Applicant regards as the

invention.



Lack of Antecedent Basis

       Claim 5 recites the limitation "the expected number of target molecules" which lacks

proper antecedent basis. Claim 1, which claim 5 directly depends from, does not provide an

indication/recitation of an expected number of target molecules. In the absence of a recitation

for an expected number of target molecules the determination of a number of different labels to

be at least an order of magnitude larger than the expected number of target molecules is

incalculable. Accordingly, clarification and appropriate correction is requested.



       Claims 7-10 recites the limitation "the ratio of target molecule occurrences to number of

different labels" which lacks proper antecedent basis.             Claim 1, which claims 7-10 directly

depend from, does not provide for either a "target of molecule occurrences" or a "number of

different labels" such that a ratio may be determined. In the absence of a recitation for both a for

either a "target of molecule occurrences" or a "number of different labels" a ratio is incalculable.

Accordingly, clarification and appropriate correction is requested.
Application/Control Number: 12/969,581                                                                               Page 4
Art Unit: 1636



                                      Claim Rejections - 35 USC§ 103

       The following is a quotation of pre-AIA 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

       (a) A patent may not be obtained though the invention is not identically disclosed or described as set
       forth in section 102 of this title, if the differences between the subject matter sought to be patented and
       the prior art are such that the subject matter as a whole would have been obvious at the time the
       invention was made to a person having ordinary skill in the art to which said subject matter pertains.
       Patentability shall not be negatived by the manner in which the invention was made.


        This application currently names joint inventors. In considering patentability of the
claims under pre-AIA 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the
various claims was commonly owned at the time any inventions covered therein were made
absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. 1.56
to point out the inventor and invention dates of each claim that was not commonly owned at the
time a later invention was made in order for the Examiner to consider the applicability of pre-
AIA 35 U.S.C. 103(c) and potential pre-AIA 35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA
35 U.S.C. 103(a).


Hug et al.

       Claims 1-4, 6, 17-23, and 26-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being

unpatentable over Hug et al. (Measurement of the Number of Molecules of a Single mRNA

Species in Complex mRNA Preparation. 2003. Journal of Theoretical Biology. Vol. 221, pages

615-624; see 'Information Disclosure Statement', filed on July 10, 2012; herein "Hug").



       The instant specification provides the following with respect to stochastic labeling:

       "New methods and compositions for single molecule counting employing the use of stochastic labeling
       are disclosed herein. In preferred aspects, a diverse set of labels is randomly attached to a population of
       identical molecules is converted into a population of distinct molecules suitable for threshold detection.
       Random attachment as used herein refers to a process whereby any label can be attached to a given
       molecule with the same probability. To demonstrate stochastic labeling methods experimentally the
       absolute and relative number of selected genes were determined after stochastically labeling 360,000
       different fragments of the human genome. The approach does not require the physical separation of
       molecules and may take advantage of highly parallel methods such as rnicroarray and sequencing
       technologies to simultaneously count absolute numbers of multiple targets. In some embodiments,
Application/Control Number: 12/969,581                                                                      Page 5
Art Unit: 1636

       stochastic labeling may be used for determining the absolute number of RNA or DNA molecules within
       single cells." (paragraph bridging pages 41 & 42)

Thus, it reasonably understood by one of ordinary skill in the art that stochastic labeling refer to

the random labeling/attachment of a population of identical molecules in order to convert the

population into distinct molecules for detection/counting.



       Hug describes a method of calculating the number of molecules in a single nucleic acid

(e.g., mRNA) species in a complex nucleic acid (e.g., mRNA) preparation, wherein individual

molecules pertaining to the same molecular species are transformed into mixture of new different

molecular species and amplified (Abstract).

         Regarding claims 1, 17, 18, 21, 26, 31, 39, and 40 ("[a] method ... compnsmg: (a)

combining the sample with a collection of labels, wherein the collection of labels comprises

multiple copies of each of a plurality of different label sequences; (b) attaching labels to

molecules in a stochastic manner to obtain label-target molecules ... and (e) counting the number

of different label-target features that are labeled for each different target, wherein the count for

each different target is the estimate of the number of occurrences of that target in the sample",

"[a] method ... comprising ... ", " ... labeling each target polynucleotide in the sample so that

substantially every target polynucleotide is associated with a unique oligonucleotide tag- label,

each oligonucleotide tag-label comprising an identification tag; separating the tagged target

polynucleotides from the non-target polynucleotides in the sample and determining the number

of different oligonucleotide tags that are attached to each type of target polynucleotide in the

sample by determining the number of different identification tag-labels that are attached to target

polynucleotides; and determining the number of target polynucleotides from the number of
Application/Control Number: 12/969,581                                                       Page 6
Art Unit: 1636

different oligonucleotide tags in the sample", "      providing for each target polynucleotide a

plurality of nucleic acid probes specific for the target polynucleotide, each nucleic acid probe

having a different oligonucleotide tag; combining in a reaction mixture the plurality of nucleic

acid probes with the target polynucleotides so that substantially every target polynucleotide

associates with a nucleic acid probe to form a probe-target complex, the plurality of nucleic acid

probes having a number sufficiently greater than the number of target polynucleotides so that

substantially every probe-target complex has a unique oligonucleotide tag; treating the sample to

enrich the probe-target complexes ... "," ... labeling by sampling each target polynucleotide in the

mixture so that substantially every target polynucleotide has an oligonucleotide label ligated

thereto ... ", " ... attaching to each occurrence of the first target molecule a label from a set of

diverse labels wherein said set comprises m different labels, thereby generating for each

occurrence of the first target molecule, a new molecule that comprises a copy of the first target

molecule and a label, wherein more than 90% of the new molecules have a label that is different

from the labels on the other new molecules; detecting each new molecule by detecting each label

present on a new molecule; and counting the number of new molecules, thereby counting the

number of molecules of the first target molecule in the sample", " ... (a) providing a sample

comprising a plurality of target nucleic acid molecules, wherein said plurality of target nucleic

acid molecules comprises at least two different target nucleic acid molecules; (b) transforming

within said sample by a stochastic process said target nucleic acid         molecules to produce

transformed target nucleic acid molecules ... and (d) counting said target nucleic acid molecules

by detecting copies of said transformed target nucleic acid molecules to determine an absolute

count of occurrences of said target nucleic acid molecules in said sample, wherein detecting said
Application/Control Number: 12/969,581                                                                              Page 7
Art Unit: 1636

one or more copies of said transformed target nucleic acid molecules comprises detecting at least

a portion of a sequence of one of said target nucleic acid molecules, its complement, or its

reverse complement"," ... (a) combining a mixture comprising at least two distinct target nucleic

acid molecules with a pool of nucleic acid label-tags, wherein said pool of nucleic acid label-tags

comprises a plurality of nucleic acid label-tags with different sequences; (b) attaching at least

two of said nucleic acid label-tags from said pool of nucleic acid label-tags to at least two of said

distinct target nucleic acid molecules to obtain at least two label tag-target nucleic acid

molecules, wherein said distinct target nucleic acid molecules have different sequences from one

another ...    and     (d)     detecting ... ",     "attaching      1s    stochastic"),       Hug      provides        for

estimating/counting/determining          the number of individual molecules pertaining to the same

molecular species in a complex molecular sample and describes two approaches (page 3, 4th full

paragraph to page 4, 2nd full paragraph). In the first approach, molecular species are targeted for

random labeling with an oligonucleotide tag, wherein Hug states:

        "The first approach is based on a method for cloning tagged nucleic acid molecules onto the surface of
        micro-beads (Brenner et al., 2000b). A tag consists of eight 4mers (blocks). To minimize cross-
        hybridization between tags and between mRNA molecules and tags, the number of 4mers used is
        restricted to eight (out of 256). During construction of the tags, one of the eight 4mers is selected for
                                                                                                                7
        each block. The number of different tags that can be build in this way is approximately 1:6 · 10
        (Brenner et al., 2000b).

        We suggest to randomly attach a tag to each IMPSMS in order to generate a new DMS. If the number
        of tags is sufficiently large a unique tag will be attached to each IMPSMS and the number of new DMS
        is equivalent to the number of IMPSMS in the original sample. Each new DMS is uniquely defined by
        its tag sequence. In a final step the number of different tag sequences is determined. We consider two
        methods depending on the expected number of IMPSMS. If the number of required tag sequences is
        less than 60000, the new DMS molecules are hybridized onto the surface of beads for further DNA
        sequencing, using the massively parallel signature sequencing (MPSS) method (Brenner et al., 2000a).
        For still smaller numbers, the sequencing can be avoided and the molecules are hybridized onto an
        addressable chip surface containing molecules with reverse complementary tag sequences. If the
        number of required tag sequences exceeds 60000, the new DMS could be analysed by defined block
                                                                                   6
        selection as introduced below. Using this method in principle up to 10 IMPSMS can be detected."
                                                        st
        (paragraph bridging pages 3 & 4 to page 4, 1 full paragraph)
Application/Control Number: 12/969,581                                                                          Page 8
Art Unit: 1636

In the second approach, molecular species are targeted by random addition of a variable number

of short oligonucleotide linkers, wherein Hug states:

       "The second approach to transform IMPSMS into new DMS is based on linker ligation. Short
       oligonucleotide linkers are mixed with a certain ratio of oligonucleotide terminators and are added to
       the IMPSMS preparation. At each IMPSMS a random number of oligonucleotide linkers will be added
       until elongation is terminated by adding an oligonucleotide terminator. New DMS are defined by the
       number of linkers attached to each IMPSMS. The length of the originating DMS can be determined (by
       gel electrophoresis), where we expect to be able to distinguish up to 1000 different linker lengths."
                  nd
       (page 4, 2 full paragraph)


Hug indicates each target nucleic acid will be combined with a unique tag (paragraph                       bridging

pages 5 & 6).

       Regarding claims 1, 3, 21-23, 31, and 39 (" ... (c) optionally amplifying the label-target

molecules ... ", "prior to the hybridizing step (d) the label- target molecules are amplified by PCR

so that there are a plurality of copies of each label-target molecule that are hybridized to the

array of probes",      "...   amplifying the oligonucleotide             labels that are ligated to target

polynucleotides ... ", "the step of amplifying comprises PCR", "the step of amplifying comprises

reverse transcription"," ... (c) amplifying within said sample said transformed target nucleic acid

molecules to produce copies of said transformed target nucleic acid molecules ... ", " ... (c)

amplifying at least a portion of said label-tag-target nucleic acid molecules, wherein an amplified

portion of said label-tag-target nucleic acid molecules comprises at least a portion of said target

nucleic acid molecule ... "), Hug provides for PCR amplification of the label-target molecule for

subsequent hybridization with oligonucleotide chips (Abstract; page 5, 2nd full paragraph; page 9,

2nd full paragraph; and page 12, 2nd full paragraph).

       Regarding claims 1, 18, 21, and 46-48 (" ... (d) hybridizing the label-target molecules to

an array of probes comprising a plurality of features wherein each feature contains a different

probe sequence and the probe sequence in each feature is specific for a different label-target
Application/Control Number: 12/969,581                                                           Page 9
Art Unit: 1636

combination, wherein the array compnses a plurality of label/target features for each of a

plurality of targets ... ", "determining the number of different oligonucleotide tags in a sample of

enriched probe-target complexes by hybridization thereby determining the number of target

polynucleotide in the mixture"," ... determining the number of different oligonucleotide labels ...

by hybridization ... ", "detecting comprises hybridizing at least a portion of said label-tag-target

nucleic acid molecules to a solid or semi-solid substrate", "hybridizing comprises hybridizing at

least a portion of said target nucleic acid molecule to a solid or semi-solid substrate",

"hybridizing comprises hybridizing at least a portion of said nucleic acid label-tag to a solid or

semi-solid substrate"), Hug provides for hybridization to an addressable chip surface (e.g., solid

or semi-solid substrate) (page 4, 1st full paragraph; page 9, 4th full paragraph; and page 12, 1st full

paragraph; and page 13, 2nd full paragraph).

        Regarding claims 2 and 27-30 ("the collection of labels comprises a number of different

label sequences that is at least twice the number of each target molecule to be estimated", "the

ratio of m ton is greater than 50", " ... greater than 100", " ... greater than 500", " ... greater than

1000"), Hug describes the calculation of the estimated tag/label to target (e.g., ratio), wherein

there are at least twice the number of labels to target (e.g., approximately 500 and 50000 for 105

and 106 , respectively) (page 6, 1st & 2nd paragraphs).

        Regarding claims 4, 19, 20, 37, and 38 ("a genomic DNA sample comprises the target

molecules, said method further comprising: fragmenting the genomic DNA sample to obtain

fragments comprising target molecules, ligating a first adaptor comprising a common priming

sequence is ligated to a first end of the fragments and a second adaptor comprising a label and a

second common priming sequence is ligated to the second end of the fragments, wherein the
Application/Control Number: 12/969,581                                                       Page 10
Art Unit: 1636

label sequence is variable and the second common priming sequence is constant, and wherein the

label is situated between the target fragment and the second common priming sequence, thereby

obtaining adaptor-ligated, labeled fragments; amplifying said adaptor-ligated, labeled fragments

by PCR using a primer or a pair of primers to the first and second common priming sequences;

and thereby obtaining amplified labeled targets", "the target polynucleotide is a restriction

fragment having a first single strand sequence overhang and a second, different single strand

overhang, and wherein a first adaptor has a single stranded overhang that is perfectly

complementary to the first overhang and a second different adaptor has a single stranded

overhang that is perfectly complementary to the second overhang", "the restriction fragment is

formed by digesting genomic DNA with at least one restriction endonuclease", "transforming

comprises fragmenting said target nucleic acid molecules", "transforming comprises attaching a

label to said target nucleic acid molecules"), Hug describes multimeric linker labeling and

depicts the digestion of nucleic acids with a restriction enzyme (e.g., BamHl)                 (e.g.,

fragmenting), subsequent ligation with a first and second adaptor the binding of adaptors, and

PCR amplification (paragraph bridging pages 10 & 11; and Figure 3A).

       Regarding claim 6 ("labels are attached to targets by ligation"), Hug provides for label

attachment to targets by ligation (page 4, 2nd full paragraph).

       Regarding claims 32 and 33 ("counting is substantially independent of amplification

efficiency", "counting is substantially independent of a normalization process"), Hug resolves

the issue pertaining to data normalization and indicates the methods proposed relies on the

transformation of the quantitative problem into a qualitative problem (e.g., independent of

amplification efficiency and normalization process (Abstract; page 3, 4th full paragraph).
Application/Control Number: 12/969,581                                                     Page 11
Art Unit: 1636

       Regarding claim 34 ("target nucleic acid molecules comprise sequences from different

genomic regions from one another"), Hug provides for the determination of nucleic acid

molecules in a complex nucleic acid mixture (page 16, 1st full paragraph; and Figure 1).

       Regarding claims 35 and 36 ("copies from substantially all of said transformed target

nucleic acid molecules are counted", "only a subset of the copies from said transformed target

nucleic acid molecules are counted"), Hug provides for the counting of the number of individual

molecules in a complex molecular sample (page 3, 4th full paragraph; and page 5, 1st full

paragraph).

       Regarding claims 41 and 42 ("target nucleic acid molecules are known targets", "nucleic

acid label-tags are designed to bind to said particular nucleic acid target molecules"), Hug

provides for the utilization of oligonucleotides that target known sequences (page 10, 2nd full

paragraph; Figures 3B & 3C).

       Regarding claim 43 ("an identity of said target nucleic acid molecules is determined after

the detecting step"), Hug provides for distinguishing target nucleic acid molecule by gel

electrophoresis, or labeling and separation, or DNA sequencing methods (page 5, 2nd full

paragraph).

       Regarding claim 44 ("said nucleic acid label-tags will bind to any of said target nucleic

acid molecules"), Hug indicates every target nucleic acid will be combined with a unique tag

(paragraph bridging pages 5 & 6).

       Regarding claim 45 ("attaching occurs on both ends of at least one of said target nucleic

acids"), Hug indicates attachment of at primer binding sites at the 5' and 3' ends (page 10, 2nd

full paragraph; and Figures 3A-C).
Application/Control Number: 12/969,581                                                                        Page 12
Art Unit: 1636



       In view of the teachings of Hug (as stated above), it would have been obvious to one of

ordinary skill in the art at the time the invention was made to have applied the theoretical

approach for counting individual molecules as described by Hug into attempt the theory in

practice, since Hug provides one of ordinary skill in the art some teaching, suggestion, or

motivation to extend such theory into practice by stating:

       "In principle, our strategies provide a very accurate method for measuring the expression of defined
                                                                       nd
       candidate genes involved in diseases." (page 623, left column, 2 full paragraph).

       Accordingly, Hug renders the instant claims unpatentable.



Hug et al. further in view of U.S. Patent No. 5,648,245

       Claims 1-4, 6, 17-24, and 26-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being

unpatentable over Hug et al. (Measurement of the Number of Molecules of a Single mRNA

Species in Complex mRNA Preparation. 2003. Journal of Theoretical Biology. Vol. 221, pages

615-624; see 'Information Disclosure Statement', filed on July 10, 2012; herein "Hug") as

applied to claims 1-4, 6, 17-23, and 26-48 above, further in view of U.S. Patent No. 5,648,245

(see attached 'PT0-892'; herein "USPAT '245").



       Hug et al. is herein applied from the above '103 Rejection'.                     However, Hug fails to

specifically teach amplification by rolling circle amplification.                  USPAT '245 resolves the

deficiencies   of Hug, wherein           USPAT       '245    discloses     a method        for constructing       an

oligonucleotide library (Abstract, Col. 1, lines 13-20).
Application/Control Number: 12/969,581                                                      Page 13
Art Unit: 1636

          Regarding claim 24 ("the step of amplifying comprises rolling circle amplification"),

USP AT '245 describes rolling circle replication (e.g., rolling circle amplification) (Col. 2, lines

24-51).



          In view of the teachings of Hug and USPAT '245 (as stated above), it would have been

obvious to one of ordinary skill in the art at the time the invention was made to have alternatively

applied other amplification methods, such as rolling circle replication/amplification, for counting

individual molecules as described by Hug, since USPAT '245 provides one of ordinary skill in

the art some teaching, suggestion, or motivation to apply rolling circle replication/amplification

to templates on the order of kilo bases and larger (Col. 2, lines 42-44 ).

          Accordingly,   Hug further in view of USPAT            '245 renders the instant claims

unpatentable.



Hug et al. further in view of Walker et al.

          Claims 1-4, 6, 17-23, and 25-48 are rejected under pre-AIA 35 U.S.C. 103(a) as being

unpatentable over Hug et al. (Measurement of the Number of Molecules of a Single mRNA

Species in Complex mRNA Preparation. 2003. Journal of Theoretical Biology. Vol. 221, pages

615-624; see 'Information Disclosure Statement', filed on July 10, 2012; herein "Hug") as

applied to claims 1-4, 6, 17-23, and 26-48 above, further in view of Walker et al. (Isothermal in

vitro amplification of DNA by a restriction enzyme/DNA polymerase system. January 1992.

Proceedings of the National Academy of Science USA. Vol. 89, pages 392-396; see attached

'PT0-892'; herein "Walker").
Application/Control Number: 12/969,581                                                       Page 14
Art Unit: 1636



       Hug et al. is herein applied from the above '103 Rejection'.            However, Hug fails to

specifically teach amplification by isothermal amplification. Walker resolves the deficiencies of

Hug, wherein Walker describes the development of an isothermal in vitro DNA amplification

method (Abstract).

       Regarding claim 25 ("the step of amplifying comprises an isothermal amplification step

usmg   a strand displacing      DNA     polymerase"),    Walker    indicates     strand displacement

amplification as an amplification technique that utilizes readily available enzymes and does not

require temperature cycling (page 392, left column, 1st full paragraph). Walker indicates strand

displacement is an isothermal alternative for nucleic acid amplification, wherein Walker achieves

a 106 -fold amplification (page 392, right column, 2nd full paragraph).



       In view of the teachings of Hug and Walker (as stated above), it would have been

obvious to one of ordinary skill in the art at the time the invention was made to have alternatively

applied other amplification methods, such as isothermal amplification, for counting individual

molecules as described by Hug, since Walker provides one of ordinary skill in the art some

teaching, suggestion, or motivation by indicating isothermal amplification (SDA) as alternative

amplification technique (page 392, right column, 2 nd full paragraph).

       Accordingly, Hug further in view of Walker renders the instant claims unpatentable.



                                            Conclusion

       No claims are allowed.
Application/Control Number: 12/969,581                                                 Page 15
Art Unit: 1636

      Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.
The Examiner can normally be reached on Monday - Thursday; 9am-5pm.

       If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's
supervisor, Anne M. Gussow can be reached on 571-272-6047. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

        Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.rar~~y. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                        CHANNING S MAHATAN
                                                        Examiner
                                                        Art Unit 1636

/Channing S Mahatan/
Examiner, Art Unit 1636

I Anne M. Gussow/
Supervisory Patent Examiner, Art Unit 1636
EXHIBIT C
                    UNITED STA IBS      p AIBNT       AND TRADEMARK OFFICE
                                                                                   UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                   United States Patent and Trademark Office
                                                                                   Address:COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria., Virginia 22313-1450
                                                                                        www.uspto.gov




   APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/969,581               12/15/2010                   Stephen P.A. Fodor      41977-701.201                         4473

       21971            7590             03/06/2014
                                                                                                       EXAMINER
       WILSON, SONSINI, GOODRICH & ROSATI
       650 PAGE MILL ROAD                                                                     MAHATAN, CHANNING S
       PALO ALTO, CA 94304-1050
                                                                                       ART UNIT                       PAPER NUMBER

                                                                                          1636



                                                                                   NOTIFICATION DATE                 DELIVERY MODE

                                                                                       03/06/2014                      ELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated                    "Notification Date" to the
following e-mail address(es):
patentdocket@wsgr.com




PTOL-90A (Rev. 04/07)
                                                                                      Application No.                          Applicant(s)

                                                                                       12/969,581                              FODOR ET AL.
         Applicant-Initiated Interview Summary
                                                                                      Examiner                                 Art Unit

                                                                                      CHANNING S. MAHATAN                      1636


   All participants (applicant, applicant's representative, PTO personnel):

  (1) Channing S Mahatan.                                                                (3) Vern Norviel.

  (2) Anne M. Gussow.                                                                    (4) Stephen P.A. Fodor.

      Date of Interview: 27 February 2014.

       Type:            D     Telephonic      D     Video Conference
                        [8J Personal [copy given to: [8Japplicant                  [8Japplicant's representative]

   Exhibit shown or demonstration conducted:                      D Yes            [8J No.
       If Yes, brief description: __ .


  Issues Discussed                 0101   D112 0102            [8J103      □ Others
 (For each of the checked box( es) above, please describe below the issue and detailed description of the discussion)


 Claim(s) discussed: 26 and 39.

   Identification of prior art discussed: Hug et al ..

 Substance of Interview
 (For each issue discussed, provide a detailed description and indicate if agreement was reached. Some topics may include: identification or clarification of a
 reference or a portion thereof, claim interpretation, proposed amendments, arguments of any applied references etc ...)


  Applicant. Stephen P.A. Fodor. and Applicant's Representative. Vern Norviel. presented claim amendments and
  arguments. However. further consideration and search would be required.




 Applicant recordation instructions: The formal written reply to the last Office action must include the substance of the interview. (See MPEP
 section 713.04). If a reply to the last Office action has already been filed, applicant is given a non-extendable period of the longer of one month or
 thirty days from this interview date, or the mailing date of this interview summary form, whichever is later, to file a statement of the substance of the
 interview

 Examiner recordation instructions: Examiners must summarize the substance of any interview of record. A complete and proper recordation of
 the substance of an interview should include the items listed in MPEP 713.04 for complete and proper recordation including the identification of the
 general thrust of each argument or issue discussed, a general indication of any other pertinent matters discussed regarding patentability and the
 general results or outcome of the interview, to include an indication as to whether or not agreement was reached on the issues raised.


 [8JAttachment
                                                                                      /ANNE GUSSOW/
                                                                                      Supervisory Patent Examiner, Art Unit 1636



U.S. Patent and Trademark Office
PTOL-413 (Rev. 8/11/2010)                                                Interview Summary                                                   Paper No. 20140227
                                                      Summary of Record of Interview Requirements
Manual of Patent Examining Procedure (MPEP), Section 713.04, Substance of Interview Must be Made of Record
A complete written statement as to the substance of any face-to-face, video conference, or telephone interview with regard to an application must be made of record in the
application whether or not an agreement with the examiner was reached at the interview.

                                                      Title 37 Code of Federal Regulations (CFR) § 1.133 Interviews
                                                                               Paragraph (b)

In every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as
warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office action as specified in§§ 1.111, 1.135. (35 U.S.C. 132)


                                                              37 CFR §1.2 Business to be transacted in writing.
All business with the Patent or Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and
Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to
any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.



          The action of the Patent and Trademark Office cannot be based exclusively on the written record in the Office if that record is itself
incomplete through the failure to record the substance of interviews.
          It is the responsibility of the applicant or the attorney or agent to make the substance of an interview of record in the application file, unless
the examiner indicates he or she will do so. It is the examiner's responsibility to see that such a record is made and to correct material inaccuracies
which bear directly on the question of patentability.

           Examiners must complete an Interview Summary Form for each interview held where a matter of substance has been discussed during the
interview by checking the appropriate boxes and filling in the blanks. Discussions regarding only procedural matters, directed solely to restriction
requirements for which interview recordation is otherwise provided for in Section 812.01 of the Manual of Patent Examining Procedure, or pointing
out typographical errors or unreadable script in Office actions or the like, are excluded from the interview recordation procedures below. Where the
substance of an interview is completely recorded in an Examiners Amendment, no separate Interview Summary Record is required.

           The Interview Summary Form shall be given an appropriate Paper No., placed in the right hand portion of the file, and listed on the
"Contents" section of the file wrapper. In a personal interview, a duplicate of the Form is given to the applicant (or attorney or agent) at the
conclusion of the interview. In the case of a telephone or video-conference interview, the copy is mailed to the applicant's correspondence address
either with or prior to the next official communication. If additional correspondence from the examiner is not likely before an allowance or if other
circumstances dictate, the Form should be mailed promptly after the interview rather than with the next official communication.

            The Form provides for recordation of the following information:
            -Application Number (Series Code and Serial Number)
            - Name of applicant
            - Name of examiner
            - Date of interview
            - Type of interview (telephonic, video-conference, or personal)
            -Name of participant(s) (applicant, attorney or agent, examiner, other PTO personnel, etc.)
            -An indication whether or not an exhibit was shown or a demonstration conducted
            -An identification of the specific prior art discussed
            - An indication whether an agreement was reached and if so, a description of the general nature of the agreement (may be by
                attachment of a copy of amendments or claims agreed as being allowable). Note: Agreement as to allowability is tentative and does
                not restrict further action by the examiner to the contrary.
            - The signature of the examiner who conducted the interview (if Form is not an attachment to a signed Office action)

            It is desirable that the examiner orally remind the applicant of his or her obligation to record the substance of the interview of each case. It
should be noted, however, that the Interview Summary Form will not normally be considered a complete and proper recordation of the interview
unless it includes, or is supplemented by the applicant or the examiner to include, all of the applicable items required below concerning the
substance of the interview.
           A complete and proper recordation of the substance of any interview should include at least the following applicable items:
            1) A brief description of the nature of any exhibit shown or any demonstration conducted,
           2) an identification of the claims discussed,
           3) an identification of the specific prior art discussed,
           4) an identification of the principal proposed amendments of a substantive nature discussed, unless these are already described on the
                Interview Summary Form completed by the Examiner,
           5) a brief identification of the general thrust of the principal arguments presented to the examiner,
                      (The identification of arguments need not be lengthy or elaborate. A verbatim or highly detailed description of the arguments is not
                      required. The identification of the arguments is sufficient if the general nature or thrust of the principal arguments made to the
                      examiner can be understood in the context of the application file. Of course, the applicant may desire to emphasize and fully
                      describe those arguments which he or she feels were or might be persuasive to the examiner.)
           6) a general indication of any other pertinent matters discussed, and
            7) if appropriate, the general results or outcome of the interview unless already described in the Interview Summary Form completed by
                the examiner.
            Examiners are expected to carefully review the applicant's record of the substance of an interview. If the record is not complete and
accurate, the examiner will give the applicant an extendable one month time period to correct the record.

                                                                    Examiner to Check for Accuracy

          If the claims are allowable for other reasons of record, the examiner should send a letter setting forth the examiner's version of the
statement attributed to him or her. If the record is complete and accurate, the examiner should place the indication, "Interview Record OK" on the
paper recording the substance of the interview along with the date and the examiner's initials.
EXHIBIT D
                     UNITED STA IBS            p AIBNT      AND TRADEMARK OFFICE
                                                                                                                 UNITED STATES DEPARTMENT                 OF COMMERCE
                                                                                                                 United States Patent and Trademark Office
                                                                                                                 Address:COMMISSIONER FOR PATENTS
                                                                                                                       P.O. Box 1450
                                                                                                                       Alexandria., Virginia 22313-1450
                                                                                                                       www.uspto.gov



                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                        EXAMINER
        21971           7590             03/21/2014
   WILSON, SONSINI, GOODRICH                      & ROSATI                                                                    MAHATAN, CHANNING S
   650 PAGE MILL ROAD
   PALO ALTO, CA 94304-1050                                                                                            ART UNIT                       PAPER NUMBER

                                                                                                                          1636

                                                                                                               DATE MAILED: 03/21/2014



    APPLICATION NO.             FILING DATE                           FIRST NAMED INVENTOR                     ATTORNEY DOCKET NO.                 CONFIRMATION NO.

        12/969,581                12/15/2010                            Stephen P.A. Fodor                           41977-701.201                          4473
TITLE OF INVENTION: Digital Counting of Individual Molecules by Stochastic Attachment of Diverse Labels




    APPLN. TYPE           ENTITY STATUS               ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE     TOTAL FEE(S) DUE                    DATE DUE

    nonprovisional      UNDISCOUNTED                      $960                  $0                        $0                     $960                      06/23/2014

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the ENTITY STATUS shown above. If the ENTITY STATUS is shown as SMALL or MICRO, verify whether entitlement to that
entity status still applies.
If the ENTITY STATUS is the same as shown above, pay the TOTAL FEE(S) DUE shown above.
If the ENTITY STATUS is changed from that shown above, on PART B - FEE(S) TRANSMITTAL, complete section number 5 titled
"Change in Entity Status (from status indicated above)".
For purposes of this notice, small entity fees are 1/2 the amount of undiscounted fees, and micro entity fees are 1/2 the amount of small entity
fees.



IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                          Page 1 of 3
PTOL-85 (Rev. 02/11)
                                                                   PART B - FEE(S) TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block I, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
                                                                                              Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block I for any change of address)               papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.

                                                                                                                         Certificate of Mailing or Transmission
          21971            7590              03/21/2014                                              I hereby certify that this Fee(s) Transmittal is being deposited with the United
    WILSON, SONSINI, GOODRICH & ROSATI                                                               States Postal Service with sufficient postage for first class mail in an envelope
                                                                                                     addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    650 PAGE MILL ROAD                                                                               transmitted to the USPTO (571) 273-2885, on the date indicated below.
    PALO ALTO, CA 94304-1050
                                                                                                                                                                            (Depositor's name)

                                                                                                                                                                                         (Signature)

                                                                                                                                                                                              (Date)




    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                                  ATTORNEY DOCKET NO.          CONFIRMATION NO.

          12/969,581                  12/15/2010                                 Stephen P.A. Fodor                                   41977-701.201                       4473
TITLE OF INVENTION: Digital Counting of Individual Molecules by Stochastic Attachment of Diverse Labels




       APPLN. TYPE           ENTITY STATUS                ISSUE FEE DUE      PUBLICATION FEE DUE           PREV. PAID ISSUE FEE          TOTAL FEE(S) DUE                DATE DUE

     nonprovisional         UNDISCOUNTED                      $960                          $0                          $0                     $960                      06/23/2014

                     EXAMINER                               ART UNIT             CLASS-SUBCLASS

           MAHATAN, CHANNING S                                1636                   506-009000
I. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (I) The names of up to 3 registered patent attorneys
   0  Change of correspondence address (or Change of Correspondence              or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2______________                                      _
                                                                                 (2) The name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3______________                                      _
   Number is required.                                                           listed, no name will be printed.


3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :     0   Individual    O Corporation   or other private group entity    O Government
4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0    Issue Fee                                                            0    A check is enclosed.
   0    Publication Fee (No small entity discount permitted)                 0   Payment by credit card. Form PTO-2038 is attached.
   0    Advance Order - # of Copies _________                _               0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credits any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 Applicant certifying micro entity status. See 37 CFR 1.29               NOTE: Absent a valid certification of Micro Entity Status (see forms PTO/SB/15A and 15B), issue
                                                                             fee payment in the micro entity amount will not be accepted at the risk of application abandonment.
   0    Applicant asserting small entity status. See 37 CFR 1.27             NOTE: If the application was previously under micro entity status, checking this box will be taken
                                                                             to be a notification of loss of entitlement to micro entity status.
   0    Applicant changing to regular undiscounted fee status.               NOTE: Checking this box will be taken to be a notification of loss of entitlement to small or micro
                                                                             entity status, as applicable.
NOTE: This form must be signed in accordance with 37 CFR 1.31 and 1.33. See 37 CFR 1.4 for signature requirements and certifications.


   Authorized Signature _______________________                                             _                 Date ____________________                                          _

   Typed or printed name ______________________                                         _                     Registration No. ________________                                      _


                                                                                  Page 2 of3
PTOL-85 Part B (10-13) Approved for use through 10/31/2013.                      0MB 0651-0033           U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                    UNITED STA IBS          p AIBNT   AND TRADEMARK OFFICE
                                                                                     UNITED STATES DEPARTMENT                 OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                     Address:COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria., Virginia 22313-1450
                                                                                           www.uspto.gov


   APPLICATION NO.            FILING DATE                   FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.                 CONFIRMATION NO.

       12/969,581              12/15/2010                     Stephen P.A. Fodor        41977-701.201                           4473

                                                                                                           EXAMINER
       21971           7590           03/21/2014
   WILSON, SONSINI, GOODRICH & ROSATI                                                             MAHATAN, CHANNING S
   650 PAGE MILL ROAD
   PALO ALTO, CA 94304-1050                                                               ART UNIT                        PAPER NUMBER

                                                                                              1636

                                                                                   DATE MAILED: 03/21/2014




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 437 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 437 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101 or (571 )-272-4200.




                                                                Page 3 of 3
PTOL-85 (Rev. 02/11)
                  0MB Clearance and PRA Burden Statement for PTOL-85 Part B

The Paperwork Reduction Act (PRA) of 1995 requires Federal agencies to obtain Office of Management and
Budget approval before requesting most types of information from the public. When 0MB approves an agency
request to collect information from the public, 0MB (i) provides a valid 0MB Control Number and expiration
date for the agency to display on the instrument that will be used to collect the information and (ii) requires the
agency to inform the public about the 0MB Control Number's legal significance in accordance with 5 CFR
1320.5(b).

The information collected by PTOL-85 Part B is required by 37 CFR 1.311. The information is required to obtain
or retain a benefit by the public which is to file (and by the USPTO to process) an application. Confidentiality is
governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary
depending upon the individual case. Any comments on the amount of time you require to complete this form
and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, Virginia 22313-1450. DO NOT
SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box
1450, Alexandria, Virginia 22313-1450. Under the Paperwork Reduction Act of 1995, no persons are required to
respond to a collection of information unless it displays a valid 0MB control number.

                                            Privacy Act Statement

The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with your
submission of the attached form related to a patent application or patent. Accordingly, pursuant to the
requirements of the Act, please be advised that: (1) the general authority for the collection of this information is
35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary; and (3) the principal purpose for which
the information is used by the U.S. Patent and Trademark Office is to process and/or examine your submission
related to a patent application or patent. If you do not furnish the requested information, the U.S. Patent and
Trademark Office may not be able to process and/or examine your submission, which may result in termination of
proceedings or abandonment of the application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:
  1. The information on this form will be treated confidentially to the extent allowed under the Freedom of
     Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of records
     may be disclosed to the Department of Justice to determine whether disclosure of these records is required
     by the Freedom of Information Act.
 2. A record from this system of records may be disclosed, as a routine use, in the course of presenting evidence
     to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel in the course of
     settlement negotiations.
  3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a
     request involving an individual, to whom the record pertains, when the individual has requested assistance
     from the Member with respect to the subject matter of the record.
 4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having
     need for the information in order to perform a contract. Recipients of information shall be required to
     comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C. 552a(m).
 5. A record related to an International Application filed under the Patent Cooperation Treaty in this system of
     records may be disclosed, as a routine use, to the International Bureau of the World Intellectual Property
     Organization, pursuant to the Patent Cooperation Treaty.
 6. A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes
     of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C.
     218(c)).
 7. A record from this system of records may be disclosed, as a routine use, to the Administrator, General
     Services, or his/her designee, during an inspection of records conducted by GSA as part of that agency's
     responsibility to recommend improvements in records management practices and programs, under authority
     of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance with the GSA regulations
     governing inspection of records for this purpose, and any other relevant (i.e., GSA or Commerce) directive.
     Such disclosure shall not be used to make determinations about individuals.
  8. A record from this system of records may be disclosed, as a routine use, to the public after either publication
     of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a
     record may be disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the public if the
     record was filed in an application which became abandoned or in which the proceedings were terminated
     and which application is referenced by either a published application, an application open to public
     inspection or an issued patent.
 9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local law
     enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or regulation.
                                                                                 Application No.                      Applicant(s)
                                                                                 12/969,581                           FODOR ET AL.
                                                                                 Examiner                             Art Unit     AIA (First Inventor   to
                          Notice of Allowability                                                                                   File) Status
                                                                                 CHANNING S. MAHATAN                  1636
                                                                                                                                   No

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [gl This communication is responsive to 04 March 2014.
         DA      declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on___               .

2.   D An election was made by the applicant in response to a restriction requirement set forth during the interview on __                 ; the restriction
         requirement and election have been incorporated into this action.

3. [gl The allowed claim(s) is/are 26-30 and 39-138. As a result of the allowed claim(s), you may be eligible to benefit from the Patent
      Prosecution Highway program at a participating intellectual property office for the corresponding application. For more information,
      please see ~;ttp:i/www.uspto.gov/patentsiinit events/pph/index.is_p or send an inquiry to PPHfeedback(a)uspto.aov.

4.   D Acknowledgment              is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
         Certified copies:
           a)   D   All      b)    D Some      *c)   D None of the:
                    1. D Certified copies of the priority documents have been received.
                    2. D Certified copies of the priority documents have been received in Application No. __ .
                    3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                           International Bureau (PCT Rule 17.2(a)).
          * Certified copies not received: __             .


  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
  noted below. Failure to timely comply will result in ABANDONMENT of this application.
  THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
        D including changes required by the attached Examiner's Amendment/                      Comment or in the Office action of
                Paper No./Mail Date __               .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121 {d).

6. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
    attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.


Attachment(s)
1. D Notice of References Cited (PTO-892)                                                 5.   D    Examiner's Amendment/Comment
2.   D   Information Disclosure Statements (PTO/SB/08),                                   6. [gl Examiner's Statement of Reasons for Allowance
          Paper No./Mail Date __
3.   D   Examiner's Comment Regarding Requirement for Deposit                             7.   D Other __     .
          of Biological Material
4.   D   Interview Summary (PTO-413),
          Paper No./Mail Date __     .
                                                                                          /ANNE GUSSOW/
                                                                                          Supervisory Patent Examiner, Art Unit 1636




U.S. Patent and Trademark Office
PTOL-37 (Rev. 08-13)                                                       Notice of Allowability                       Part of Paper No./Mail Date 20140314
Application/Control Number: 12/969,581                                                          Page 2
Art Unit: 1636

       The present application is being examined under the pre-AIA first to invent provisions.



                                        DETAILED ACTION



Response to Non-Final Office Action

       The 'Response to Non-Final Office Action', filed on March 04, 2014, has been fully

considered.



Status of Claims

       Claims 1-25 and 31-38 have been canceled.

       Claims 26 and 39-48 have been amended.

       Claims 49-138 have been added and are deemed to be directed to examined Invention I,

drawn to a method of determining (estimating, counting, quantifying) a number of target

molecules in a sample.

       Accordingly, claims 26-30 and 39-138 are pending.




                                       Reasons for Allowance


       The following is an Examiner's statement ofreasons for allowance:

              •   The most relevant identified prior art reference is Hug et al. (Measurement

                  of the Number of Molecules of a Single mRNA Species in Complex

                  mRNA Preparation. 2003. Journal of Theoretical Biology. Vol. 221, pages
Application/Control Number: 12/969,581                                                        Page 3
Art Unit: 1636

                 615-624; see 'Information Disclosure Statement', filed on July 10, 2012;

                 herein "Hug").    Hug describes a method of calculating the number of

                 molecules in a single nucleic acid (e.g., mRNA) species in a complex

                 nucleic acid (e.g., mRNA) preparation, wherein individual molecules

                 pertaining to the same molecular species are transformed into mixture of

                 new different molecular species and amplified (Abstract). However, Hug

                 fails to teach or suggest "attaching by a species-independent manner to

                 each occurrence of the first target molecule a label from a set of diverse

                 labels" and/or "attaching label-tags to two distinct target nucleic acid

                 molecules."

           •     The claim amendments found in the 'Response to Non-Final Office

                 Action', filed on March 04, 2014, has overcome all grounds of rejection in

                 the 'Non-Final Office Action', mailed October 03, 2013.         No other

                 grounds for rejection are present.

           •     No pending United States applications have been identified with claims

                 directed to the same invention as claimed herein.

           •     Therefore, claims 26-30 and 39-138 are deemed allowable.



        Any comments considered necessary by Applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

fee.   Such submissions should be clearly labeled "Comments on Statement of Reasons for

Allowance."
Application/Control Number: 12/969,581                                                 Page 4
Art Unit: 1636



                                         Conclusion

      Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.
The Examiner can normally be reached on Monday - Thursday; 9am-5pm.

       If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's
supervisor, Anne M. Gussow can be reached on 571-272-6047. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

        Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                        CHANNING S MAHATAN
                                                        Examiner
                                                        Art Unit 1636

/Channing S Mahatan/
Examiner, Art Unit 1636


/ANNE GUSSOW/
Supervisory Patent Examiner, Art Unit 1636
                                             Application/Control No.        Applicant(s)/Patent Under Reexamination

  Issue Classification                       12969581                         FODOR ET AL.

                                             Examiner                       Art Unit

                                             CHANNING S MAHATAN               1636


 CPC
 Symbol                                                                                             Type                 Version




 CPC Combination Sets
 Symbol                                                                Type            Set          Ranking              Version




 /CHANNING S MAHATAN/
 Examiner.Art Unit 1636                                                03/14/2014                     Total Claims Allowed:

                                                                                                                   105
 (Assistant Examiner)                                                    (Date)
 /ANNE GUSSOW/
 Supervisory Patent Examiner.Art Unit 1636                             03/17/2014            O.G. Print Claim(s)     O.G. Print Figure

 (Primary Examiner)                                                      (Date)                          1                  NONE

U.S. Patent and Trademark Office                                                                               Part of Paper No. 20140314
                                             Application/Control No.                         Applicant(s)/Patent Under Reexamination

  Issue Classification                       12969581                                        FODOR ET AL.

                                             Examiner                                        Art Unit

                                             CHANNING S MAHATAN                              1636



                US ORIGINAL CLASSIFICATION                                           INTERNATIONAL CLASSIFICATION
                CLASS                         SUBCLASS                             CLAIMED                                         NON-CLAIMED
 506                                 9                           C     4   0   B          30 I 04 (2006.01.01)

                                                                 C     1   2   Q             1 / 68 (2006.01.01)
                      CROSS REFERENCE($)

  CLASS              SUBCLASS {ONE SUBCLASS PER BLOCK)
 435           6.1




 /CHANNING S MAHATAN/
 Examiner.Art Unit 1636                                                               03/14/2014                            Total Claims Allowed:

                                                                                                                                         105
 (Assistant Examiner)                                                                   (Date)
 /ANNE GUSSOW/
 Supervisory Patent Examiner.Art Unit 1636                                            03/17/2014                   O.G. Print Claim(s)     O.G. Print Figure

 (Primary Examiner)                                                                     (Date)                                 1                   NONE

U.S. Patent and Trademark Office                                                                                                      Part of Paper No. 20140314
                                                      Application/Control No.                                 Applicant(s)/Patent Under Reexamination

  Issue Classification                                12969581                                                FODOR ET AL.

                                                      Examiner                                                Art Unit

                                                      CHANNING S MAHATAN                                      1636



 181       Claims renumbered in the same order as presented by applicant
                                                                                               □          CPA
                                                                                                                           □      T.D.
                                                                                                                                                    □        R.1.47

   Final    Original     Final     Original   Final      Original   Final   Original   Final       Original        Final       Original     Final       Original      Final      Original

               1                     20        6           39        25       58        44           77             63           96          82           115         101            134

               2                     21        7           40        26       59        45           78             64           97          83           116         102            135

               3                     22        8           41        27       60        46           79             65           98          84           117         103            136

               4                     23        9           42        28       61        47           80             66           99          85           118         104            137

               5                     24        10          43        29       62        48           81             67           100         86           119         105            138

               6                     25        11          44        30       63        49           82             68           101         87           120

               7           1         26        12          45        31       64        50           83             69           102         88           121

               8          2          27        13          46        32       65        51           84             70           103         89           122

               9          3          28        14          47        33       66        52           85             71           104         90           123

               10         4          29        15          48        34       67        53           86             72           105         91           124

               11         5          30        16          49        35       68        54           87             73           106         92           125

               12                    31        17          50        36       69        55           88             74           107         93           126

               13                    32        18          51        37       70        56           89             75           108         94           127

               14                    33        19          52        38       71        57           90             76           109         95           128

               15                    34        20          53        39       72        58           91             77           110         96           129

               16                    35        21          54        40       73        59           92             78           111         97           130

               17                    36        22          55        41       74        60           93             79           112         98           131

               18                    37        23          56        42       75        61           94             80           113         99           132

               19                    38        24          57        43       76        62           95             81           114         100          133




 /CHANNING S MAHATAN/
 Examiner.Art Unit 1636                                                                               03/14/2014                               Total Claims Allowed:

                                                                                                                                                                105
 (Assistant Examiner)                                                                                     (Date)
 /ANNE GUSSOW/
 Supervisory Patent Examiner.Art Unit 1636                                                            03/17/2014                      O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                       (Date)                                    1                         NONE

U.S. Patent and Trademark Office                                                                                                                            Part of Paper No. 20140314
